BOWMAN, Circuit Judge.
These consolidated appeals draw us once more into that ambiguous borderland between habeas corpus actions and suits brought by state prisoners under 42 U.S.C. § 1983, which we first explored in Offet v. Solem, 823 F.2d 1256, 1257 (8th Cir.1987). In Offet, we held that under Preiser v. Rodriguez, 411 U.S. 475, 93 S.Ct. 1827, 36 L.Ed.2d 439 (1973), the appropriate vehicle for a state prisoner who is directly attacking the length of his confinement and seeking restoration of his good-time credits is a petition for writ of habeas corpus, which requires exhaustion of state remedies before coming into federal court. Offet, 823 F.2d at 1257. In addition to seeking restoration of his good-time credits, however, Offet requested declaratory relief and damages. Nevertheless, we recognized that a federal ruling in favor of Offet on the constitutional issue underlying his section 1983 claim for declaratory relief and damages would effectively establish an irrefutable claim for early or immediate release *1307under habeas, and thereby preclude state consideration of the same issue in a subsequent state proceeding. Id, at 1258. Accordingly, we concluded the same comity which required the district court to stay Offet’s section 1983 claim for restoration of his good-time credits pending exhaustion of his state remedies, also required the court to stay his claim for declaratory relief and damages. Id. at 1259.
In each of the cases now before us, one or more inmates in the Iowa prison system seek relief in federal court under 42 U.S.C. § 1983 from prison discipline that allegedly violated their constitutional rights. After our decision in Offet, the state moved to dismiss or stay further proceedings until the inmates exhausted their state remedies under Iowa Code § 663A.2(6) (1987), which sets forth the procedures by which prisoners can challenge the forfeiture of good-time credits in state court. A stay was granted in the case of Bressman v. Farrier, No. 89-1186.1 The remaining cases were consolidated, No. 89-1187, and the motions for stay were denied on May 6, 1988.2 We granted the petitions for interlocutory appeal filed by plaintiff Bressman and by the state.
A. Suits Not Subject to Offet

Brewer v. Henry


Whited v. Nix

Ronald Brewer’s section 1983 complaint challenges the constitutionality of his lengthy confinement in predisciplinary investigative lock-up. Because summary placement in investigative lock-up does not entail a loss of good-time credits, a finding that the prison had acted unconstitutionally would not affect the length of Brewer’s confinement, and the rationale of Offet is inapplicable. Accordingly, we affirm the denial of the motion to stay, and remand for further proceedings.
James Whited was placed in investigative lock-up at the same time as Brewer and filed a similar complaint. Noting the similarity between the complaints, the district court joined the two cases under the same district court number. Although the district court’s order denying the motion to stay refers only to Brewer it appears the state and Whited believe the order also applies to him. We remand for clarification of the district court’s order in light of our disposition of Brewer v. Henry.

Goff v. Dailey

George Goff’s complaint alleges the prison disciplined him in retaliation for exercising his First Amendment rights. Although Goff’s discipline included forfeiture of sixteen days of good-time credits, the prison suspended imposition of the sanctions. Because Goff thus did not forfeit any good-time credits, a federal determination on the merits of his claim would not affect the length of his confinement, and Offet does not apply. Accordingly, we affirm the denial of the motion to stay, and remand for further proceedings.
B. Suits Subject to Offet

Bressman v. Farrier

Rick Bressman’s section 1983 action seeks damages and the restoration of good-time credits that he lost as the result of a disciplinary action. Bressman alleges the prison violated his constitutional rights by disciplining him for the contents of a letter he wrote to his brother. Because a federal determination on the merits of this claim would affect the length of Bressman’s confinement, the district court was correct in staying Bressman’s claim. Furthermore, we do not believe Bressman’s subsequent attempt to omit his request for restoration of good-time credits warrants a different result. As we noted in Offet, “the question of whether exhaustion should be required should not be determined solely by reference to the relief the plaintiff requests.” Offet, 823 F.2d at 1258.
Bressman also alleges his rights were violated when the prison, in contravention *1308of prison regulations, failed to notify his brother that it had intercepted and confiscated the letter sent to him by Bressman. Because this claim does not involve the deprivation of good-time credits, the district court correctly denied the stay as to this claim, and we affirm.

Goff v. Nix

George Goffs section 1983 claim seeks a declaration that disciplinary action, resulting in the forfeiture of good-time credits and disciplinary segregation, violated his constitutional rights. Goff did not challenge his discipline in state court as provided by Iowa Code § 663A.2(6), and as the district court noted, the three-year statute of limitations for bringing any state action relating to the discipline expired pri- or to our decision in Offet. The district court ended its analysis at this point and denied the motion to stay on the ground that any subsequent state action would be futile given the statute of limitations. Nevertheless, we believe the important principles of federalism underlying the exhaustion requirement, see Fay v. Noia, 372 U.S. 391, 433, 83 S.Ct. 822, 846, 9 L.Ed.2d 837 (1963), require the district court to dismiss Goffs federal claim unless he can establish cause for his failure to seek state relief in a timely manner. Accordingly, we remand for further proceedings.

Walton v. Nix

Chester Walton’s complaint, filed in 1986, challenges disciplinary action taken in 1986 that resulted in a forfeiture of good-time credits. In his answer to the state’s petition for interlocutory appeal, Walton indicates that he filed a state postconviction action in 1984, which was dismissed in 1985 for failure to prosecute. He apparently did not appeal the dismissal. Walton further states he was unable to prosecute his state action because he did not have contact with his attorney and therefore was unaware of any hearings or that his action had been dismissed. Because the district court did not have this information before it, we remand to the district court with directions that Walton’s complaint be dismissed unless he establishes cause for his failure to prosecute his state action or appeal its dismissal.

Reese v. Farrier

Charles Reese’s complaint, filed in July 1987, challenges the results of disciplinary action taken between September 1984 and February 1985, and also alleges violations of his Eighth Amendment rights by reason of brutality at the hands of prison guards. Reese seeks damages, restoration of good-time credits, and expungement of disciplinary records. He filed a state postconviction action in May 1987 challenging some of the disciplinary proceedings. The action was dismissed in 1988 when Reese did not appear at a hearing. He did not appeal the dismissal. Accordingly, as in Walton v. Nix, we remand for a determination of whether Reese can establish cause for his failure to appear at the hearing or appeal the dismissal. If not, his claims arising from the disciplinary proceedings must be dismissed. Because Reese’s Eighth Amendment claim does not involve good-time credits, it is not governed by Offet, and may proceed in district court.

Mahers v. Nix

Ronald Mahers filed his section 1983 claim seeking damages and restoration of the good-time credits he lost as the result of a prison disciplinary hearing. Mahers initiated an administrative appeal from his disciplinary hearing, and received a rehearing at which the results of the first disciplinary hearing were confirmed. He did not file an action in state court, but filed this suit raising a number of due process challenges to both hearings, and challenging the constitutionality of the length of his disciplinary detention. The district court considered this a “mixed” complaint, noting Mahers would not be able to challenge his first hearing or the length of his detention in a state postconviction action because the loss of good-time credits stemmed from his second hearing which he could challenge in a chapter 663A proceeding. Accordingly, the court noted Mahers could reframe his complaint and drop those challenges subject to the Offet exhaustion requirement, *1309i.e., those challenges which would result in a restoration of good-time credits. We agree.
As an alternative, the district court gave Mahers an option of waiving his right to proceed in state court under chapter 663A or habeas corpus, or waiving his right to estop the state from relitigating the issues decided in his section 1983 claim in any subsequent state action. Arguably, such a waiver option adequately addresses the interests of federalism that underlie the exhaustion requirement in habeas cases. Nevertheless, we believe adoption of such a solution is problematic at best, and at worst could produce the untenable result of a federal court first ruling that an inmate is entitled to a monetary award for unconstitutional deprivation of his good-time credits, and a state court later denying restoration of those same good-time credits. Accordingly, we hold that Offet may not be avoided by resort to the waiver option that the district court here employed.
In his answer to the state’s petition for interlocutory appeal, however, Mahers indicates that he filed an action for postconviction relief in state court to avoid any statute of limitations problems. The record contains no disposition of that case. Because the district court did not have this information before it, we remand for a determination of whether Mahers has exhausted his state remedies. If he has not, his complaint must be stayed unless he amends it to delete the claims that are subject to the Offet exhaustion requirement.

Burgin v. Farrier

Laurence Burgin’s section 1983 claim challenges forty-four disciplinary proceedings brought against him from February 29,1984, through April 14,1987. Although Burgin lost good-time credits, he requests only damages, release from lock-up, and prospective injunctive relief. After the state filed its motion to stay the proceedings, Burgin filed actions in state court challenging some of the disciplinary proceedings. The state court dismissed eight of Burgin’s complaints as being barred by the statute of limitations.
We remand for consideration of whether he can demonstrate cause for his failure to present these claims to the state court in a timely manner. On remand, the district court should also determine whether any of Burgin’s remaining claims are barred by the state statute of limitations applicable to section 1983 actions, and if not, whether Burgin has exhausted his state remedies with respect to these claims or can demonstrate cause for his failure to do so. If he has not, then his section 1983 action must be stayed with respect to these claims as required by Offet.

. The Honorable David R. Hansen, United States District Judge for the Northern District of Iowa.


. The Honorable Donald E. O’Brien, United States District Judge for the Southern District of Iowa.